DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, Hirata (US 2006/0018041), which is considered to be the closet prior art, discloses an imaging lens assembly (Fig. 1: 10), comprising a plastic barrel (para [0037] and Fig. 1: lens-barrel 6) and an optical element set (para [0037] and Fig. 1: light shield sheets 1 and 2, lenses 3, 4 and 5), the plastic barrel comprising a minimum opening (the top opening shown in the lens assembly 10), the optical element set comprising: an optical lens element (Fig. 1: lens 5), in order from a center to a periphery thereof, comprising: an effective optical portion (middle portion of the lens 5 which is active for the rays or lights), wherein an optical axis of the imaging lens assembly passes through the effective optical portion (the optical axis of the lens assemble passes through the middle portion of the lens 5); and a peripheral portion surrounding the effective optical portion (the peripheral portion of lens 5 which lets the adjacent lens abuts each other), 

a light blocking sheet (Fig. 1: 2) comprising: an object-side surface (see annotated figure below) facing towards an object side; an image-side surface (see annotated figure below) located opposite to the object-side surface; an annular abutting surface (see annotate figure below) connected between the object-side surface and the image-side surface, wherein the annular abutting surface and the annular side wall of the optical lens element are disposed correspondingly to each other (see annotated figure below); and a central opening surface surrounding and forming a central opening of the light blocking sheet, wherein the central opening surface is connected between the object-side surface and the image-side surface (see annotate figure below).
[AltContent: textbox (Annular side wall, 
Annular side wall and annular abutting surface disposed correspondingly. )][AltContent: arrow][AltContent: textbox (Effective optical portion )][AltContent: textbox (Light blocking sheet)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Peripheral portion)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (Minimum opening)][AltContent: arrow]
    PNG
    media_image1.png
    524
    531
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (ψSd)][AltContent: arrow][AltContent: arrow][AltContent: textbox (ψSa)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Light blocking sheet)][AltContent: arrow][AltContent: textbox (Central opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Object-side surface)][AltContent: arrow][AltContent: textbox (Annular abutting surface)][AltContent: textbox (Image-side surface)][AltContent: arrow]
    PNG
    media_image2.png
    669
    577
    media_image2.png
    Greyscale


Hirata does not disclose:
The lens barrel is plastic and a light-shielding layer surrounding the central opening of the light blocking sheet and comprising an annular concave-curved portion, wherein the light-shielding layer extends from the peripheral portion of the optical lens element towards an outer diameter surface of the optical lens element, and the annular concave-curved portion is for retaining the light blocking sheet, so that there is no relative displacement in the direction parallel to the optical axis between the annular abutting surface of the light blocking sheet and the annular side wall of the optical lens element; wherein a maximum diameter of the light-shielding layer is ψH, a maximum diameter of the annular abutting surface is ψSd, a minimum diameter of the central opening surface is ψSa, and the following condition is satisfied:
0.03<(ψH−ψSd)/(ψSd−ψSa)<6.0.
In the same field of endeavor, Feng et al. (US 2020/0233176) teaches a lens barrel fabricated from plastic material (para [0012]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel of Hirata to be fabricated from plastic material, as taught by Feng, in order to utilize stable material wherein the selection is based upon thermal and manufacturing considerations. 
The combination of Hirata and Feng fails to teach: 
a light-shielding layer surrounding the central opening of the light blocking sheet and comprising an annular concave-curved portion, wherein the light-shielding layer extends from the peripheral portion of the optical lens element towards an outer diameter surface of the optical lens element, and the annular concave-curved portion is for retaining the light blocking sheet, so that there is no relative displacement in the direction parallel to the optical axis between the annular abutting surface of the light blocking sheet and the annular side wall of the optical lens element; wherein a maximum diameter of the light-shielding layer is ψH, a maximum diameter of the annular abutting surface is ψSd, a minimum diameter of the central opening surface is ψSa, and the following condition is satisfied:
0.03<(ψH−ψSd)/(ψSd−ψSa)<6.0.
Regarding claims 2-13, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Regarding claim 14, Hirata (US 2006/0018041), which is considered to be the closet prior art, discloses an imaging lens assembly (Fig. 1: 10), comprising a plastic barrel (para [0037] and Fig. 1: lens-barrel 6) and an optical element set (para [0037] and Fig. 1: light shield sheets 1 and 2, lenses 3, 4 and 5), the plastic barrel comprising a minimum opening (the top opening shown in the lens assembly 10), the optical element set comprising: an optical lens element (Fig. 1: lens 5), in order from a center to a periphery thereof, comprising: an effective optical portion (middle portion of the lens 5 which is active for the rays or lights), wherein an optical axis of the imaging lens assembly passes through the effective optical portion (the optical axis of the lens assemble passes through the middle portion of the lens 5); and a peripheral 
wherein at least one surface of an object-side peripheral surface and an image-side peripheral surface of the peripheral portion comprises an annular side wall (see annotate figure below), which is in a full-circle form and extends along a direction parallel to the optical axis; 
a light blocking sheet (Fig. 1: 2) comprising: an object-side surface (see annotated figure below) facing towards an object side; an image-side surface (see annotated figure below) located opposite to the object-side surface; an annular abutting surface (see annotate figure below) connected between the object-side surface and the image-side surface, wherein the annular abutting surface and the annular side wall of the optical lens element are disposed correspondingly to each other (see annotated figure below); and a central opening surface surrounding and forming a central opening of the light blocking sheet, wherein the central opening surface is connected between the object-side surface and the image-side surface (see annotate figure below).
[AltContent: textbox (Annular side wall, 
Annular side wall and annular abutting surface disposed correspondingly. )][AltContent: arrow][AltContent: textbox (Effective optical portion )][AltContent: textbox (Light blocking sheet)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Peripheral portion)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (Minimum opening)][AltContent: arrow]
    PNG
    media_image1.png
    524
    531
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (ψSd)][AltContent: arrow][AltContent: arrow][AltContent: textbox (ψSa)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Light blocking sheet)][AltContent: arrow][AltContent: textbox (Central opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Object-side surface)][AltContent: arrow][AltContent: textbox (Annular abutting surface)][AltContent: textbox (Image-side surface)][AltContent: arrow]
    PNG
    media_image2.png
    669
    577
    media_image2.png
    Greyscale


Hirata does not disclose:
The lens barrel is plastic and a light-shielding layer surrounding the central opening of the light blocking sheet and comprising an annular concave-curved portion, wherein the light-shielding layer extends from the peripheral portion of the optical lens element towards an outer 
0.0<L/Lb<0.5.
In the same field of endeavor, Feng et al. (US 2020/0233176) teaches a lens barrel fabricated from plastic material (para [0012]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel of Hirata to be fabricated from plastic material, as taught by Feng, in order to utilize stable material wherein the selection is based upon thermal and manufacturing considerations. 
The combination of Hirata and Feng fails to teach: 
a light-shielding layer surrounding the central opening of the light blocking sheet and comprising an annular concave-curved portion, wherein the light-shielding layer extends from the peripheral portion of the optical lens element towards an outer diameter surface of the optical lens element, and the annular concave-curved portion is for retaining the light blocking sheet, so that there is no relative displacement in the direction parallel to the optical axis between the annular abutting surface of the light blocking sheet and the annular side wall of the optical lens element; wherein a length along the direction parallel to the optical axis of the light-shielding layer is L, a length along the direction parallel to the optical axis of the plastic barrel is Lb, and the following condition is satisfied:
0.0<L/Lb<0.5.
supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.